--------------------------------------------------------------------------------

                    Exhibit 10.1
TENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS TENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of June 15, 2018 is by and among CELADON GROUP, INC. (the “Borrower”),
the Guarantors identified on the signature pages hereto, the Lenders identified
on the signature pages hereto and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


A.          Certain credit facilities have been provided to the Loan Parties
pursuant to that certain Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of December 12, 2014 by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent.


B.          The Borrower has informed the Administrative Agent and Lenders that
it intends to obtain a new asset-based credit facility and a new term loan
facility and, subject to Section 7 of this Amendment, use the proceeds of such
new facilities to repay in full all Obligations under the Loan Documents on or
before July 13, 2018.


C.          The Borrower has requested that the Lenders (i) consent to certain
Dispositions that the Loan Parties intend to consummate or agree to consummate
and (ii) make certain amendments to the Credit Agreement.


D.          The Lenders have agreed to do so on the terms and conditions set
forth in this Amendment.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.          Estoppel, Acknowledgement and Reaffirmation.  The Loan Parties
hereby acknowledge and agree that, as of the date hereof, the Outstanding Amount
of the Committed Loans and L/C Obligations constitute valid and subsisting
obligations of the Loan Parties to the Lenders that are not subject to any
credits, offsets, defenses, claims, counterclaims or adjustments of any kind. 
The Loan Parties hereby acknowledge the Loan Parties’ obligations under the
respective Loan Documents to which they are party.  Each of the Loan Parties
hereby (i) acknowledges that it has granted Liens in favor of the Administrative
Agent pursuant to, and is a party to, the Collateral Documents (including, with
respect to certain Guarantors, pursuant to the Joinder Agreements executed by
such Guarantors); (ii) reaffirms that each of the Liens created and granted in
or pursuant to the Collateral Documents is valid and subsisting as of the date
hereof; (iii) agrees that such Liens shall continue in effect as security for
all Obligations under the Loan Document; and (iv) agrees that this Amendment
shall in no manner impair or otherwise adversely affect such Liens.



--------------------------------------------------------------------------------

3.          Audit Events.


(a)          The Administrative Agent and the Lenders hereby acknowledge and
agree that, until the earlier of (x) July 13, 2018 and (y) such time as the
Borrower has received a determination from its auditors that the financial
statements of the Borrower as delivered prior to the date hereof impacted by the
Audit Events (as defined in that certain Eighth Amendment to Credit Agreement
dated as of March 30, 2018 by and among the parties hereto), or as the same may
be restated as deemed necessary by its auditors, can be relied upon, notice of
which shall be provided to the Administrative Agent promptly and in any event
within one (1) Business Day:


(i)          any representations and warranties as to preparation of financial
statements of the Borrower in accordance with GAAP made or deemed to be made by
the Loan Parties in connection with the delivery of (x) such financial
statements under Sections 6.01(a), 6.01(b), and 6.02(o) of the Credit Agreement
or (y) a Request for Credit Extension delivered under Section 4.02(c) of the
Credit Agreement, shall be deemed to be qualified in their entirety by reference
to and disclosure of the Audit Events, and no such representation or warranty
shall be deemed untrue solely as a result of the occurrence of the Audit Events;
and


(ii)          the existence of the Audit Events shall not, in and of itself,
constitute a failure to satisfy the condition precedent set forth in Section
4.02(a) of the Credit Agreement.


(b)          Prior to July 13, 2018, the Loan Parties shall not make any
Investment pursuant to Section 7.02(e) or (f) of the Credit Agreement, except
for the following in an aggregate amount not to exceed $4,000,000 at any one
time outstanding: (i) payroll, settlement, and similar advances to employees,
drivers (including independent contractors); consultants or other service
providers to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes; (ii) reasonable
and customary advances of relocation expenses to employees and repair expense to
independent contractors in the ordinary course of business; and (iii) advances
to the Borrower’s Mexican subsidiaries in the ordinary course of business based
on accounts receivable generated by such subsidiaries not to exceed $750,000 at
any one time outstanding.


4.          Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth below, the Credit Agreement is hereby amended as
follows:


(a)          Section 1.01 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and substituting the following
therefor:
“Asset Coverage Ratio Certificate” means a Compliance Certificate duly completed
with respect to the Loan Parties’ compliance with the Asset Coverage Ratio
required pursuant to Section 6.12(c) as of the last Business Day of the
preceding calendar week, including a statement showing the Maximum Borrowing
Amount and Maximum Outstanding Amount as in effect as of the last Business Date
of the preceding calendar week and the amount of any reduction to the Maximum
Borrowing Amount and Maximum Outstanding Amount during such calendar week,
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower.


“Maximum Borrowing Amount” means an amount equal to $180,727,000, as such amount
may be reduced pursuant to Section 2.02(f) or the provisions of the Tenth
Amendment or increased up to an amount not to exceed the Aggregate Commitments
with the written consent of the Required Lenders.
 
2

--------------------------------------------------------------------------------


“Maximum Outstanding Amount” means $205,727,000, as such amount may be reduced
pursuant to Section 2.02(f) or the provisions of the Tenth Amendment or
increased up to an amount not to exceed the Aggregate Commitments with the
written consent of the Required Lenders.


(b)          Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions to such section in the appropriate alphabetical order:
“Tenth Amendment” means that certain Tenth Amendment to Credit Agreement, dated
as of the Tenth Amendment Effective Date, by and among the Loan Parties, the
Administrative Agent and the Lenders.
“Tenth Amendment Effective Date” means June 15, 2018.
(c)          Section 2.05(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          If for any reason, at any time, the ratio of (a) Total Assets as
set forth in the Asset Coverage Ratio Certificate delivered pursuant to Section
6.02(h) with respect to the last Business Day of the preceding calendar week to
(b) Total Outstandings is less than (i) 1.05 to 1.0 at any time on or prior to
July 13, 2018 or (ii) 1.85 to 1.0 at any time after July 13, 2018, the Borrower
shall on the next Business Day prepay Loans and/or Cash Collateralize the Dollar
Equivalent of the L/C Obligations in the aggregate amount necessary to reduce
the Total Outstandings to an amount that would comply with the applicable
foregoing ratio, without a corresponding reduction of the Aggregate Commitments,
the Maximum Outstanding Amount or the Maximum Borrowing Amount.
(d)          Section 4.02(f) of the Credit Agreement is hereby amended by
replacing each occurrence of the date “June 15, 2018” in such section with the
date “July 13, 2018”.
(e)          Each of Sections 6.12(a), (b) and (c) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
(a)          Lease Adjusted Total Debt To EBITDAR Ratio.  Maintain on a
consolidated basis the Lease Adjusted Total Debt to EBITDAR Ratio not exceeding
4.00 to 1.00 as of any fiscal quarter end, commencing with the fiscal quarter
ending September 30, 2018.
(b)          Fixed Charge Coverage Ratio.  Maintain on a consolidated basis a
Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 as of each fiscal
quarter end, commencing with the fiscal quarter ending September 30, 2018.
(c)          Asset Coverage Ratio.  Not permit the Asset Coverage Ratio to be
less than (i) 1.05 to 1.0 as of the last Business Day of any calendar week
ending on or prior to July 13, 2018 and (ii) 1.85 to 1.0 as of the last Business
Day of any calendar week ending after July 13, 2018.
(f)          Section 6.17 of the Credit Agreement is hereby amended by replacing
the date “June 15, 2018” in such section with the date “July 13, 2018”.
3

--------------------------------------------------------------------------------

5.          Refinancing Efforts.  The Borrower shall provide the Administrative
Agent with prompt written notice in the event that (i) either proposed provider
of the Borrower’s new asset-based credit facility or the new term loan facility
terminates its engagement or commitment with respect to the applicable facility
or otherwise notifies the Borrower that it will not close the applicable
transaction on or before July 13, 2018 or (ii) the Borrower decides not to
pursue closing of either transaction.  If any of the foregoing shall occur, the
Borrower shall promptly take action to begin implementing its plan, with respect
to alternative transactions intended to repay the Obligations, that was
delivered to the Administrative Agent on April 13, 2018 pursuant to Section
6.02(y) of the Credit Agreement.


6.          Deferral of Seventh Amendment Fee and Eighth Amendment Fee.  The
Loan Parties hereby acknowledge and agree that each of the fees in the amount of
(x) $5,950,000 that was incurred on the Seventh Amendment Effective Date in
connection with the amendment dated as of the date thereof (the “Seventh
Amendment Fee”) and (y) $2,760,000 that was incurred on the Eighth Amendment
Effective Date in connection with the amendment dated as of the date thereof
(the “Eighth Amendment Fee”) is a valid and subsisting obligation of the Loan
Parties to the Lenders that is not subject to any credits, offsets, defenses,
claims, counterclaim or adjustments of any kind.  Each of the Lenders and Loan
Parties hereby agrees that, notwithstanding anything to the contrary set forth
in any Loan Document, the Seventh Amendment Fee and the Eighth Amendment Fee
shall each be due and payable upon the earliest to occur of (i) subject to
Section 7 of this Amendment, July 13, 2018, (ii) acceleration of any Obligations
under the Loan Documents or (iii) subject to Section 7 of this Amendment,
repayment in full of the Obligations under the Loan Documents.


7.          Repayment of Obligations.


(a)          Each of the Lenders, the L/C Issuer and the Administrative Agent
hereby agrees that if all Payoff Items (as defined below) are received on or
prior to 12:00 noon Eastern time on July 13, 2018, (i) the Lenders, L/C Issuer
and Administrative Agent shall accept the Payoff Items in full satisfaction of
all Obligations under the Loan Documents (excluding contingent indemnification
obligations and, to the extent constituting Obligations, any Banking Services
Obligations and any obligations under any Swap Contract (all of the foregoing,
the “Excluded Obligations”)); (ii) the Loan Documents (excluding any Loan
Document that evidences any Excluded Obligation), including all Commitments of
the Lenders thereunder, and all Liens granted to the Administrative Agent
securing the Obligations under the Loan Documents, shall be terminated and (iii)
all other Obligations (excluding Excluded Obligations), including without
limitation Obligations in respect of the Seventh Amendment Fee and $160,000 of
the Eighth Amendment Fee shall be forgiven and deemed canceled by the Lenders;
provided, however, that the agreements of the Lenders, L/C Issuer and
Administrative Agent set forth in this Section 7 shall be null and void upon any
acceleration of all Obligations under the Loan Documents after the occurrence of
an Event of Default.


(b)          The “Payoff Items” shall consist of the following:


(i) cash in an amount equal to the sum of the Outstanding Amount of all Loans
plus the amount of interest on the Loans plus the amount of L/C Fees plus the
amount of Commitment Fees plus the amount of any Unreimbursed Amounts plus the
amount, not to exceed $450,000, of all reasonable out-of-pocket fees and
expenses incurred by the Administrative Agent and Lenders in connection with the
Loan Documents, including without limitation this Amendment, in each case,
accrued and unpaid or unreimbursed as of the applicable repayment date;
4

--------------------------------------------------------------------------------

(ii) either of (x) Cash Collateralization of the L/C Obligations (excluding any
Unreimbursed Amounts) at 105% of the Dollar Equivalent of the aggregate amount
of the L/C Obligations or (y) replacement letters of credit or such other
actions that would permit the termination of the L/C Obligations in a manner
satisfactory to the L/C Issuer, the Administrative Agent and each Lender;


(iii) promissory notes issued to the Lenders in accordance with their Applicable
Percentage by the Borrower and each other Loan Party (other than Loan Parties
that the Lenders agree to exclude in their sole discretion), on a joint and
several basis, in an aggregate principal amount of $2,600,000, which promissory
notes shall be in form and substance satisfactory to the provider of the new
term loan facility and each Lender, and such promissory notes shall (1) be
unsecured and subordinated to the Loan Parties’ obligations under the new
asset-based credit facility and new term loan facility on terms satisfactory to
the providers of such facilities, (2) bear interest at 5.0% per annum, which
interest may be paid in cash or paid-in-kind at the option of the Loan Parties,
(3) mature on the date that is the earlier of the date that is six months after
(x) the maturity date of the new term loan facility, as the same may be extended
from time to time, and (y) the date on which such new term loan facility is
repaid in full and (4) not contain any affirmative, negative or financial
covenants; and


(iv) a release, in substantially the same form as Section 14 hereof, duly
executed by each of the Loan Parties.


8.          Consent to Kernersville Transaction.  The Administrative Agent and
Lenders hereby consent to the Disposition by Celadon Trucking Services, Inc. of
that certain parcel of real property located at 1651 Old Greensboro Road,
Kernersville, North Carolina and the Loan Parties’ entry into one or more
agreements with respect to such Disposition (the “Kernersville Disposition”) so
long as (1) the Kernersville Disposition is made to an unaffiliated third party
pursuant to an arms-length transaction; (2) the gross purchase price for the
Kernersville Disposition is $2,725,000, with the Loan Parties being entitled to
receive all proceeds after deducting reasonable and customary closing expenses;
and (3) within one Business Day after consummation of the Kernersville
Disposition, the Loan Parties shall prepay Loans in an amount equal to the
amount of net cash proceeds received in connection with the Kernersville
Disposition with a corresponding reduction of the Maximum Outstanding Amount and
the Maximum Borrowing Amount as required under Section 2.02(f) of the Credit
Agreement; provided that, if the Kernersville Disposition is consummated on or
before July 13, 2018 and no Event of Default exists on the date of consummation
of the Kernersville Disposition, the Maximum Borrowing Amount and Maximum
Outstanding Amount shall be reduced by an amount equal to 60.0% of the net cash
proceeds received in connection with the Kernersville Disposition.


9.          Consent to Disposition of Certain Refrigerated Trailers.  The
Administrative Agent and Lenders hereby consent to the Disposition by one or
more Loan Parties of any or all of the refrigerated trailer Vehicles identified
on Schedule A to the Ninth Amendment (the “Refrigerated Trailers”) in one or
more transactions, and the Loan Parties’ entry into one or more agreements with
respect to such Dispositions, so long as (1) each Disposition of a Refrigerated
Trailer is made to an unaffiliated third party pursuant to an arms-length
transaction; (2) the gross purchase price for each Refrigerated Trailer is not
less than $34,000 per Refrigerated Trailer; and (3) within one Business Day
after consummation of each Disposition of a Refrigerated Trailer, the Loan
Parties shall prepay Loans in an amount equal to the amount of net cash proceeds
received in connection with such Disposition with a corresponding reduction of
the Maximum Outstanding Amount and the Maximum Borrowing Amount as required
under Section 2.02(f) of the Credit Agreement; provided that, if any such
Disposition is consummated on or before July 13, 2018 and no Event of Default
exists on the date of consummation of such Disposition, the Maximum Borrowing
Amount and Maximum Outstanding Amount shall be reduced by an amount equal to
60.0% of the net cash proceeds received in connection with such Disposition.
5

--------------------------------------------------------------------------------


10.          Cash Dominion.  Upon the earlier of (i) July 13, 2018 and (ii) the
occurrence of any event with respect to which the Borrower is obligated to
deliver notice pursuant to Section 5 hereof, the Borrower and the Loan Parties
shall take such actions as the Administrative Agent shall request and shall open
such accounts with the Administrative Agent as the Administrative Agent shall
request to assure that, as soon as practicable and in any even by no later than
the thirtieth (30th) calendar day following the applicable date or event, all
cash Collateral and all other collections and proceeds of Collateral received by
the Borrower or any other Loan Party may be applied directly to repay the
Obligations and to otherwise permit the Administrative Agent to implement full
dominion over all such cash Collateral and all other collections and proceeds of
Collateral received by the Borrower or any other Loan Party.


11.          Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon the satisfaction (or waiver by the Administrative Agent) of
the following conditions precedent:


(a)          receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Guarantors, each Lender and the
Administrative Agent;


(b)          receipt by the Administrative Agent of opinions of legal counsel to
the Borrower in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender, dated as of the
date hereof; and


(c)          receipt by the Administrative Agent of a certificate of each Loan
Party dated as of the date hereof signed by a Responsible Officer of such Loan
Party (A) certifying and attaching resolutions adopted by the board of directors
or equivalent governing body of such Loan Party approving this Amendment and (B)
in the case of the Borrower, certifying that, after giving effect to this
Amendment, (1) the representations and warranties of each Loan Party contained
in Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, in each case, other than with
respect to the Audit Events, and (2) no Default exists after giving effect to
this Amendment.


12.          Payment of Fees and Expenses.  Promptly, and in any event within 5
Business Days of demand therefor, the Borrower shall reimburse the
Administrative Agent for all fees and expenses of the Administrative Agent
(including without limitation, all fees and expenses of counsel and financial
advisors to the Administrative Agent and all appraisal, inspection and other
costs incurred by the Administrative Agent) and any Lender for all fees and
expenses of counsel to such Lender, in each case, incurred in connection with
the Loan Documents, including without limitation this Amendment.  The
Administrative Agent will provide invoices to the Borrower at the end of each
two-week period from and after the Tenth Amendment Effective Date providing (i)
the amount of out-of-pocket fees and expenses incurred by the Administrative
Agent and the Lenders during such two-week period and (ii) the aggregate amount
of out-of-pocket fees and expenses incurred by the Administrative Agent and
Lenders for the period commencing April 1, 2018 through the end of such two-week
period.  The Loan Parties shall not be obligated to reimburse the Administrative
Agent or the Lenders for their respective fees and expenses incurred during the
period commencing April 1, 2018 through July 13, 2018 in an aggregate amount in
excess of $450,000 unless either (i) all Obligations under the Loan Documents
are accelerated after the occurrence of an Event of Default prior to July 13,
2018 or (ii) all Payoff Items are not received on or prior to 12:00 noon Eastern
time on July 13, 2018.
6

--------------------------------------------------------------------------------


13.          Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Amendment, each of the Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any of the Loan Parties may have or claim to have against any
entity or other Person within the Lender Group.


14.          Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


15.          Representations and Warranties; No Default.  Each Loan Party
represents and warrants to the Administrative Agent and each Lender that (a) any
forecasts of cash flows and other projections delivered to the Administrative
Agent or any Lender prior to the Tenth Amendment Effective Date reflect the
Borrower’s good faith estimate of the matters described therein, (b) the
representations and warranties of each Loan Party contained in Article V of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, in each case, other than with respect to the Audit
Events, and (c) after giving effect to this Amendment, no Default exists,
including without limitation any Default under Section 8.01(e) of the Credit
Agreement.


16.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


17.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.


18.          Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
19.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Indiana.


[SIGNATURE PAGES FOLLOW]
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.
 
BORROWER:
CELADON GROUP, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
           
GUARANTORS:
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY EQUIPMENT LEASING, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON E-COMMERCE, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
TRANSPORTATION SERVICES
INSURANCE COMPANY, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

 
CELADON GROUP, INC.
TENTH AMENDMENT

--------------------------------------------------------------------------------

 
 
GUARANTORS:
A&S SERVICES GROUP, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
OSBORN TRANSPORTATION, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON CANADIAN HOLDINGS, LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
HYNDMAN TRANSPORT LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
AQ, LLC
 
(f/k/a AMERICAN QUALITY, LLC)
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
BEE LINE, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary

 
CELADON GROUP, INC.
TENTH AMENDMENT

--------------------------------------------------------------------------------

GUARANTORS:
BUCKLER TRANSPORT, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON DRIVING ACADEMY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON REALTY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
DISTRIBUTION, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
EAGLE LOGISTICS SERVICES INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 
 
CELADON GROUP, INC.
TENTH AMENDMENT

--------------------------------------------------------------------------------


 
GUARANTORS:
HOME MANAGEMENT PROS LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
PRO TECH, LLC
 
(f/k/a PROSAIR TECHNOLOGIES LLC)
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
QUALITY COMPANIES LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
TAYLOR EXPRESS, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
     

 
CELADON GROUP, INC.
TENTH AMENDMENT

--------------------------------------------------------------------------------

 
GUARANTORS:
THE AMERICAN FRANCHISING GROUP LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
A&S REAL ESTATE HOLDINGS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER LOGISTICS, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
HUNT VALLEY EQUIPMENT CO., LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
J. DAVID BUCKLER, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY BUSINESS SERVICES, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY INSURANCE LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

 
CELADON GROUP, INC.
TENTH AMENDMENT

--------------------------------------------------------------------------------

 
GUARANTORS:
VORBAS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
A&S KINARD LOGISTICS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER DISTRIBUTION CENTER, L.P.
        By: J. David Buckler, Inc., its general partner        
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

 
 
CELADON GROUP, INC.
TENTH AMENDMENT

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
     
LENDERS:
BANK OF AMERICA, N.A., as a Lender
             
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
             
WELLS FARGO BANK, N.A., as a Lender
             
By:
/s/ Kristine Netjes
 
Name:
Kristine Netjes
 
Title:
Senior Vice President
             
CITIZENS BANK, N.A., as a Lender
             
By:
/s/ John F. Kendrick
 
Name:
John F. Kendrick
 
Title:
Vice President

 
CELADON GROUP, INC.
TENTH AMENDMENT
 
 
 
Back to Form 8-K [form8k.htm]